
	
		II
		111th CONGRESS
		1st Session
		S. 551
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2009
			Mr. Lautenberg (for
			 himself, Ms. Stabenow,
			 Mr. Levin, Ms.
			 Mikulski, Mr. Vitter, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain shipping from the harbor maintenance tax.
	
	
		1.Exemption of certain
			 commercial and bulk cargo from the harbor maintenance tax
			(a)In
			 generalSection 4462 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (i) as
			 subsection (j) and by inserting after subsection (h) the following new
			 subsection:
				
					(i)Exemption for
				certain short sea shipping cargo
						(1)In
				generalNo tax shall be imposed under section 4461(a) with
				respect to commercial cargo (other than bulk cargo) that is loaded at—
							(A)a port in the
				United States mainland and unloaded at another port in the United States
				mainland after transport solely by coastal route or river or unloaded at a port
				in Canada located in the Great Lakes Saint Lawrence Seaway System, or
							(B)a port in Canada
				located in the Great Lakes Saint Lawrence Seaway System and unloaded at a port
				in the United States mainland.
							(2)DefinitionsFor
				purposes of this subsection—
							(A)Bulk
				cargoThe term bulk cargo has the meaning given such
				term by section 53101(1) of title 46, United States Code.
							(B)Great lakes
				saint lawrence seaway systemThe term Great Lakes Saint
				Lawrence Seaway System means the waterway between Duluth, Minnesota, and
				Sept Iles, Quebec, encompassing the 5 Great Lakes, their connecting channels,
				and the Saint Lawrence River.
							(C)United states
				mainlandThe term United States mainland has the
				meaning given such term by subsection
				(b)(3).
							.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to port use after the date of the enactment of this
			 Act.
			
